Citation Nr: 0334134	
Decision Date: 12/08/03    Archive Date: 12/16/03

DOCKET NO.  02-16 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for cause of the 
veteran's death.  

2.  Legal entitlement to accrued benefits.  

3.  Eligibility for Section 306 death pension.  


ATTORNEY FOR THE BOARD

Susan Mi Ah Kim, Counsel




INTRODUCTION

The veteran had recognized military service from November 
1941 to July 1942, including status as a prisoner of war 
(POW) from April 1942 to July 1942.  The veteran died in 
February 1983, and the appellant is his surviving spouse.  

This appeal is before the Board of Veterans' Appeals (Board) 
from rating actions by the Manila, Philippines, Department of 
Veterans Affairs (VA) Regional Office (RO).  A November 2001 
rating decision denied entitlement to service connection for 
cause of the veteran's death and accrued benefits, and an 
August 2002 rating action denied eligibility for Section 306 
death pension.  

Appellate consideration of the claim for eligibility for 
Section 306 death pension will be deferred pending completion 
of the action requested in the REMAND portion of this 
decision.  

The appellant's February 2000 informal claim, July 2000 
formal application, and subsequent statements raised a claim 
of entitlement to Dependency and Indemnity Compensation (DIC) 
pursuant to the provisions of 38 U.S.C. § 1318.  A temporary 
stay on certain 38 U.S.C. § 1318 claims, which had been 
imposed by National Organization of Veterans' Advocates, 
Inc. v. Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. 
Cir. 2001), was lifted by National Organization of Veterans' 
Advocates, Inc. v. Secretary of Veterans Affairs, 314 F.3d 
1373 (Fed. Cir. 2003).  The claim for DIC under 38 U.S.C. 
§ 1318 has not yet been adjudicated and is referred to the RO 
for appropriate action.  Bruce v. West, 11 Vet. App. 405, 408 
(1998).  




FINDINGS OF FACT

1.  The veteran died in February 1983; the February 1983 
death certificate states the only principal cause of death as 
cerebrovascular accident due to hypertension and no 
contributory causes of death.  

2.  The evidence shows no manifestation of a cerebrovascular 
accident or hypertension in service or within the first year 
after service and includes no medical opinion that a 
cerebrovascular accident or hypertension resulted from an 
event in service.  

3.  No permanent disability resulted from the dysentery, 
malaria, or beriberi that manifested during the veteran's 
1942 POW service, and the evidence includes no medical 
opinion that dysentery, malaria, or beriberi, to include 
beriberi heart disease, was a principal or contributory cause 
of the veteran's death.  

4.  At the time of the veteran's death in February 1983, 
service connection was not in effect for any disability, and 
there were no claims pending for VA benefits.  

5.  Following the veteran's death, the appellant filed her 
first informal claim for VA benefits in February 2000 and 
first formal application in July 2000.  


CONCLUSIONS OF LAW

1.  Service connection for cause of the veteran's death is 
not established.  38 U.S.C.A. §§ 101, 1110, 1112, 1131, 1153, 
1310, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.2, 3.303, 3.306, 
3.307, 3.309, 3.312 (2003).  

2.  The appellant's claim of entitlement to accrued benefits 
is without legal merit.  38 U.S.C.A. § 5121 (West 2002); 38 
C.F.R. §§ 3.1, 3.152, 3.155, 3.500, 3.1000 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Fulfillment of VA's duty to assist and inform the appellant

The claims may be adjudicated on the merits because the VA 
has fulfilled its duty to assist and inform the appellant in 
the development of the claims in compliance with The Veterans 
Claims Assistance Act of 2000.  The VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the VA.  38 U.S.C.A. § 5103A (West 2002).  
The VA shall also notify the claimant and the claimant's 
representative, if any, of the evidence that is necessary to 
substantiate the claims, which evidence the claimant is to 
provide, which evidence the VA will attempt to obtain for the 
claimant, and the period of time in which the appellant is 
allowed to respond to notices.  See 38 U.S.C.A. § 5103(a) 
(West 2002); Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  

The RO obtained the veteran's death certificate and the 
available medical records from the identified health care 
providers.  An August 2001 certification by a private 
physician asserts that the veteran was a patient of her late 
father, who was also a physician, but unfortunately, all 
records from her father's medical practice were destroyed in 
a February 1986 house fire.  A March 1986 certification from 
a policeman documents the February 1986 fire.  In any event, 
the appellant filed several lay statements with the RO, and 
her December 2002 statement withdrew her previous request for 
a personal hearing before the Board.  

The RO's June 2000, August 2000, and July 2001 letters and 
August 2002 statement of the case informed the appellant of 
applicable laws and regulations, including applicable 
provisions of The Veterans Claims Assistance Act of 2000, the 
evidence needed to substantiate the claims, and which party 
was responsible for obtaining the evidence.  In these 
documents, the VA informed the appellant that it would obtain 
the available records in the custody of federal departments 
and agencies and request medical records from the identified 
private health care providers.  The appellant was informed 
that it was her responsibility to identify health care 
providers with specificity and that it still remained her 
ultimate responsibility to obtain any lay statements and 
private medical evidence needed to support the claims.  

Although the RO's August 2000 letter informed the appellant 
that she had 60 days in which to respond, the August 2000 and 
July 2001 letters also informed her that she had up to one 
year to present evidence.  It has been more than three years 
since the June 2000 and August 2000 notice letters and more 
than two years since the July 2001 notice letter, and during 
this entire time, the appellant has presented evidence that 
will be considered in this appeal.  It is obvious that the 
appellant understood that evidence presented more than 60 
days after the August 2000 notice would still be considered.  
Therefore, the VA has allowed the appellant the appropriate 
response time as mandated in Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003).  

The VA has fulfilled its duty to assist and inform the 
appellant.  She was informed of new and applicable laws and 
regulations and of the evidence needed to substantiate the 
claims.  She was told which party was responsible for 
obtaining the evidence and provided ample opportunity to 
present such evidence, and the VA has obtained the identified 
pertinent records in its possession or confirmed the 
unavailability of such.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. 
Cir. 1997).  


Entitlement to service connection for cause of the veteran's 
death

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was a principal or 
contributory cause of death.  See 38 C.F.R. § 3.312(a).  A 
service-connected disability will be considered a principal 
cause of death if it was the immediate or underlying cause of 
death or was etiologically related to the immediate or 
underlying cause of death.  See 38 C.F.R. § 3.312(b).  A 
service-connected disability will be considered a 
contributory cause of death if it was not inherently related 
to the principal cause of death but contributed substantially 
or materially to the production of death.  See 38 C.F.R. 
§ 3.312(c)(1).  

The Board will consider the appellant's claim under four 
possible theories: 1) direct service connection; 
2) presumptive service connection for chronic disease; 
3) presumptive service connection for diseases specific to 
former POWs; and 4) presumptive service connection for 
tropical diseases.  For principal and contributory causes of 
death not service-connected at the time of the veteran's 
death, the appellant has the burden of showing that a 
principal or contributory cause of death was contracted in 
the line of duty coincident with military service, or if pre-
existing such service, was aggravated therein.  38 U.S.C.A. 
§§ 1110, 1153, 5107; 38 C.F.R. §§ 3.303, 3.306.  

1. Direct service connection

First, the Board will consider the possibility of entitlement 
to service connection on a direct basis.  To establish 
entitlement to direct service connection, the appellant must 
show that a principal or contributory cause of death was a 
current disability at the time of the veteran's death, that 
the principal or contributory cause of death was diagnosed or 
treated in service, and that a medical professional linked 
the principal or contributory cause of death to active 
service.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The appellant has shown that the principal cause of death 
represented two current disabilities at the time of the 
veteran's death.  A valid claim requires proof of a present 
disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  The February 1983 death certificate states that the 
immediate cause of death was a cerebrovascular accident due 
to hypertension.  

Direct service connection is not in order because the 
evidence shows no in-service diagnosis or treatment for a 
cerebrovascular accident or hypertension and includes no 
medical opinion that a cerebrovascular accident or 
hypertension resulted from an event in service.  See Hickson, 
12 Vet. App. at 253.  Instead, the veteran's nervous and 
cardiovascular systems were normal at military examinations 
in April 1945 and October 1945.  The veteran's blood pressure 
was 104/54 in October 1945, and his neurological and 
cardiovascular systems were still normal in May 1946.  For 
all these reasons, direct service connection is not 
established.  

2.  Presumptive service connection for chronic disease

Next, the Board will consider whether presumptive service 
connection for chronic disease is warranted.  To establish 
presumptive service connection for a chronic disease, the 
appellant must show that a chronic disability was a principal 
or contributory cause of death and that the chronic 
disability manifested to a compensable degree within the 
prescribed time period after separation from service.  See 38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307(a)(3), 3.309(a)).  

Of the two causes of death listed on the February 1983 death 
certificate, only hypertension is included on the list of 
chronic diseases for which presumptive service connection is 
available.  38 C.F.R. § 3.309(a),(c).  To warrant presumptive 
service connection as a chronic disease, hypertension must 
have manifested to a compensable degree within one year after 
the veteran's separation from service.

The current evidence of record does not show that 
hypertension manifested within the first year after service.  
The veteran's cardiovascular system was normal at April 1945, 
October 1945, and May 1946 military examinations, and the 
appellant has provided no post-service medical records 
whatsoever.  The August 2001 certification by a private 
physician asserts that the veteran was a patient of her late 
father, who was also a physician, but unfortunately, all 
medical records from her father's practice were destroyed in 
the February 1986 house fire.  As a result, the record shows 
the first manifestation of hypertension in February 1983, 
many years after service.  

Because hypertension cannot be shown to have manifested 
within the first year after the veteran's separation from 
service, entitlement to presumptive service connection for 
chronic disease must be denied.  See 38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. § 3.307(a)(3), 3.309(a).  

3.  Presumptive service connection for diseases specific to a 
former POWs

The Board will now consider whether service connection for 
diseases specific to former POWs is warranted.  To establish 
presumptive service connection for diseases specific to 
former POWs, the appellant must show that the veteran was a 
POW for at least 30 days, that a disease specific to former 
POWs, including beriberi (to include beriberi heart disease), 
chronic dysentery or malnutrition, was a principal or 
contributory cause of death, and that such disease manifested 
to a compensable degree at any time after separation from 
service.  Moreover, for the purposes of this section, the 
term beriberi heart disease includes ischemic heart disease 
in a former POW who had experienced localized edema during 
captivity. See 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.2(d), 
3.307(a)(5), 3.309(c).  

To establish POW status, the veteran must show that an enemy 
or foreign government, the agents of either, or a hostile 
force, forcibly detained or interned him in the line of duty 
while he was on active military, naval, or air service.  
38 U.S.C.A. § 101(32); 38 C.F.R. § 3.1(y).  VA shall accept 
the service department's findings of POW status during a 
period of war unless a reasonable basis exists for 
questioning it.  See Manibog v. Brown, 8 Vet. App. 465, 468 
(1996).  

Service department records confirm that the veteran was 
confined in Capas POW camp from April 1942 to July 1942, 
which was over 30 days, and that dysentery and beriberi 
manifested during that time.  Although chronic dysentery and 
beriberi are diseases specific to former POWs, service 
connection is not in order.  Dysentery and beriberi are not 
listed as causes of death on the February 1983 death 
certificate, and the claims folder includes no medical 
opinion that dysentery or beriberi was a principal or 
contributory cause of the veteran's death.  An October 1945 
service department affidavit states that no permanent 
disability resulted from the dysentery and beriberi that 
manifested during the veteran's 1942 POW experience.  The 
record does not reflect that the veteran had beriberi heart 
disease.  Additionally, while ischemic heart disease among 
the diseases subject to presumptive service connection for 
prisoners of war, there is no competent evidence of record to 
show that the veteran was diagnosed with ischemic heart 
disease during his lifetime.

4.  Presumptive service connection for tropical diseases

Finally, the Board will consider whether service connection 
for tropical diseases is warranted.  To establish presumptive 
service connection for tropical diseases, the appellant must 
show that a tropical disease was a principal or contributory 
cause of death and that such disease manifested to a 
compensable degree within the prescribed time period after 
service.  See 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a)(4), 
3.309(b).  

Service department records confirm that the veteran served in 
the Philippines, which is a tropical country, and that 
dysentery and malaria manifested in service in 1942.  
Although dysentery and malaria are considered tropical 
diseases, service connection is not in order.  Dysentery and 
malaria are not listed as causes of death on the February 
1983 death certificate, and the claims folder includes no 
medical opinion that dysentery or malaria was a principal or 
contributory cause of the veteran's death.  The October 1945 
service department affidavit also states that there no 
permanent disability resulted from the dysentery and malaria 
that manifested in service in 1942.  

In summary, service connection cannot be established under 
any of the available theories.  The evidence is against the 
claim, and entitlement to service connection for cause of the 
veteran's death must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102 (2003); Gilbert v. Derwinski, 1  Vet. App. 49, 54-55 
(1990).  


Legal entitlement to accrued benefits

The appellant is not entitled to accrued benefits because, at 
the time of the veteran's death in February 1983, service 
connection was not in effect for any disability, and no 
claims were pending for VA benefits.  Upon a veteran's death, 
a surviving spouse may be paid accrued VA benefits to which 
the veteran was entitled at his death under existing ratings 
or decisions, or those based on evidence in the file at date 
of death, and due and unpaid for a period not to exceed two 
years prior to the last day of the month before death.  See 
38 U.S.C.A. § 5121(a); 38 C.F.R. §§ 3.500(g), 3.1000(a); 
Zevalkink v. Brown, 102 F.3d 1236, 1241 (Fed. Cir. 1996); 
also see 38 U.S.C.A. § 1521.  There were no due and unpaid VA 
benefits when the veteran died in February 1983, and the 
evidence in the file at the date of death was against 
entitlement to service connection under any theory.  

In addition, the appellant's claim was filed too late to 
establish entitlement to accrued benefits.  A survivor's 
application for accrued benefits must be filed within 1 year 
after the date of the veteran's death.  A claim is a formal 
or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any written 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by the VA, 
from a claimant may be considered an informal claim.  See 
38 C.F.R. § 3.155(a); Rodriguez v. West, 189 F.3d 1351, 1353-
54 (Fed. Cir. 1999).  

A claim for death pension, compensation, or dependency and 
indemnity compensation is deemed to include a claim for any 
accrued benefits.  38 U.S.C.A. § 5121(c); 38 C.F.R. 
§§ 3.152(b), 3.1000(c).  

After the veteran died in February 1983, the appellant filed 
her first informal written claim in February 2000 and first 
formal written application in July 2000.  Thus, the first 
written claim for accrued benefits was filed six years after 
the appellant's one-year of eligibility for accrued benefits 
expired in February 1984.  

The appellant's claim for accrued benefits lacks legal merit 
and must be denied, as a matter of law.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  


ORDER

Entitlement to service connection for cause of the veteran's 
death is denied.  

Legal entitlement to accrued benefits is denied.  




REMAND

The claim for eligibility for Section 306 death pension must 
be remanded for the RO to issue a statement of the case.  
After the August 2002 rating action denied legal entitlement 
to nonservice-connected death pension benefits, the veteran 
filed a September 2002 notice of disagreement, which placed 
the issue in appellate status.  As a result, the claim must 
be remanded to the RO to issue a statement of the case.  
38 U.S.C.A. § 7105(d)(1) (West 2002) 38 C.F.R. §§ 19.9, 
19.26, 19.29 (2003); Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999).  

The case is remanded to the RO for the following action:  

The RO should issue a statement of the 
case to the appellant and her 
representative, if any, on the issue of 
eligibility for Section 306 death 
pension.  The appellant must be advised 
of the time limit for filing a 
substantive appeal.  38 C.F.R. 
§ 20.302(b) (2003).  If she timely 
perfects an appeal, the matter should be 
returned to the Board for further 
appellate consideration, if otherwise in 
order.  By this remand, the Board 
intimates no opinion as to any final 
outcome warranted.  No action is required 
of the veteran until he is notified by 
the RO.  

The claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  



	                     
______________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



